PER CURIAM.
The appellant was charged with unlawfully introducing intoxicating liquors into the state of Arizona. At the trial he offered to show that he had brought the liquor into this state for his personal use. This defense was not permitted by the court, and the jury was instructed to find the defendant guilty, regardless of the purpose for which the liquor was introduced into the state.
The Attorney General confesses that this was error and contrary to law, as laid down in Sturgeon v. State, recently decided by this court. He asks that the case be reversed and remanded for a new trial.
It is so ordered.